              Case 1:19-cv-04512-AJN Document 133 Filed 05/12/21 Page 1 of 1
ENTWISTLE & CAPPUCCI LLP WILMER CUTLER PICKERING                SKADDEN, ARPS, SLATE,
   230 PARK AVENUE, 3rd FLOOR       HALE AND DORR LLP           MEAGHER & FLOM LLP
    NEW YORK, NEW YORK 10169                    7 WORLD TRADE CENTER                      FOUR TIMES SQUARE
     TELEPHONE: (212) 894-7200                  250 GREENWICH STREET                      NEW YORK, NY 10036
     FACSIMILE: (212) 894-7272                    NEW YORK, NY 10007                       TEL: (212) 735-3000
                                                   TEL: (212) 230-8800                     FAX: (212) 735-2000
                                                   FAX: (212) 230-8888



                                                                      May 12, 2021


      Via Electronic Court Filing

      The Honorable Alison J. Nathan
      United States District Judge
      Southern District of New York
      500 Pearl Street
      New York, NY 10007-1312

              Re:     In Re Dynagas LNG Partners LP Securities Litigation No. 19-cv-04512
                      (AJN) (S.D.N.Y.)


      Dear Judge Nathan:

              As we advised the Court by letter dated April 8, 2021, the parties have reached an
      agreement in principle to settle all claims in this action on a class-wide basis, subject to the Court’s
      approval under Fed. R. Civ. P. 23(e). We write to update the Court in that regard. The parties are
      working diligently to reduce their agreement to writing, having exchanged multiple drafts and
      discussed the matter telephonically multiple times over the past four weeks. The process has taken
      longer than expected because of the number of parties and the complexity of the issues involved.
      The parties now expect to enter a formal stipulation of settlement by May 21, 2021.


                                              Respectfully Submitted,


      /s/ Andrew J. Entwistle                                     /s/ Michael G. Bongiorno
      Andrew J. Entwistle                                         Michael G. Bongiorno (by consent)
      Attorney for Plaintiffs                                     Attorney for the Dynagas Defendants

                                                                  /s/ Scott D. Musoff
                                                                  Scott D. Musoff (by consent)
                                                                  Attorney for the Underwriter Defendants


      cc: All counsel of record via ECF
